ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Jacorey S., 2012 IL App (1st) 113427




Appellate Court            In re JACOREY S. and JAKYLAH S., Minors, Respondents-Appellees
Caption                    (The People of the State of Illinois, Petitioner-Appellee, v. Andre S.,
                           Respondent-Appellant).



District & No.             First District, Second Division
                           Docket No. 1-11-3427


Filed                      May 29, 2012


Held                       The finding that respondent was unfit as the father of his children was
(Note: This syllabus       affirmed, since respondent did not make reasonable progress toward
constitutes no part of     reunification with his twins in any of the three nine-month periods
the opinion of the court   following the adjudication of neglect and he failed to prove he maintained
but has been prepared      a reasonable degree of interest, concern or responsibility as to the
by the Reporter of         children’s welfare, especially when he did not complete individual
Decisions for the          therapy, the minimum requirement in the process toward reunification.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 07-JA-8, 07-JA-10;
Review                     the Hon. Nicholas Geanopoulos, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Michael J. Vitale, of Berwyn, for appellant.
Appeal
                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                           Jennifer Streeter, and Nicole Lucero, Assistant State’s Attorneys, of
                           counsel), for the People.

                           Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and
                           Christopher Williams, of counsel), guardian ad litem.


Panel                      JUSTICE CUNNINGHAM delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Quinn and Justice Connors concurred in the judgment
                           and opinion.



                                             OPINION

¶1          This appeal arises from an October 28, 2011 order entered by the circuit court of Cook
        County which terminated the parental rights of Ericka M. (Ericka) and respondent-appellant
        Andre S. (Andre) as to Jacorey S. (Jacorey) and Jakylah S. (Jakylah), and appointed D. Jean
        Ortega-Piron (Ortega-Piron) as Jacorey’s and Jakylah’s (collectively, the twins) temporary
        guardian with the power to consent to adoption. On appeal, Andre argues that petitioner-
        appellee the People of the State of Illinois (State) failed to prove by clear and convincing
        evidence that Andre was unfit as a parent pursuant to section 1(D)(b) of the Adoption Act
        (750 ILCS 50/1(D)(b) (West 2008)) and section 1(D)(m) of the Adoption Act (750 ILCS
        50/1(D)(m) (West 2008)). For the following reasons, we affirm the judgment of the circuit
        court of Cook County.

¶2                                        BACKGROUND
¶3         Andre and Ericka have five children together: Celeste S. (Celeste), born on October 19,
        2002; Jaleel S. (Jaleel), born on January 21, 2005; twins Jacorey and Jakylah, born on
        December 5, 2005; and Andre S., born on January 20, 2008. Ericka also has another child,
        Camille S. (Camille), with an unknown father, born on December 1, 2001. This case only
        involves the twins. After the twins were born, Ericka gave Jacorey to a family friend,
        Pavielle S. (Pavielle), and gave Jakylah to another family friend, Antoinette R. (Antoinette),
        because she could not care for them. Ericka retained custody of her other three children. In
        September 2006, the twins had an overnight visit with Ericka. Both Jacorey and Jakylah
        appeared to be fine when they were dropped off by their guardians; however, both children
        had bruises on their faces once they returned from visiting with Ericka. In December 2006,


                                                 -2-
     the twins had another overnight visit with Ericka. Ericka claimed that during this visit,
     Jakylah fell off the couch and hit her head but Ericka did not immediately seek medical
     attention for Jakylah. When Antoinette came to pick up Jakylah the next day, Ericka told
     Antoinette to take Jakylah to the hospital. Jakylah was then hospitalized with a skull fracture
     and bleeding on the brain. The Department of Children and Family Services (DCFS) became
     aware of the twins’ case when a doctor called the DCFS child abuse and neglect hotline to
     report Jakylah’s injuries.
¶4        DCFS then initiated a safety plan in which the five children were placed with another
     family friend. Andre stated that he could not take care of the children at that time because his
     apartment only had one bedroom and there was no one to watch the children while he
     worked. In January 2007, Ericka violated the safety plan by removing Camille, Celeste and
     Jaleel from the care of the family friend. All five children were then placed in protective
     custody. On January 8, 2007, the State filed petitions for adjudication of wardship and
     motions for temporary custody of the five children, including the twins. At that time, Ericka
     identified the twins’ father as Donnell Davis. Over the next few months, the five children
     were placed with various family friends and relatives in temporary custody. On March 11,
     2007, Camille, Celeste, and Jaleel were placed with Andre’s aunt. Jacorey remained with
     Pavielle and Jakylah remained with Antoinette.
¶5        On January 2, 2008, the trial court entered a permanency order for the twins with a goal
     of returning them home pending a status hearing. The court found that Ericka had not made
     substantial progress because she was not participating in the services required by DCFS, and
     Donnell Davis had not made substantial progress because he had not come forward for DCFS
     services. On April 30, 2008, a man named Donnell Davis appeared in the trial court and the
     court ordered him to take paternity tests as to the twins. The tests confirmed that he was not
     the twins’ father and the court entered a finding of nonpaternity on June 20, 2008. On the
     same day, the court entered a default judgment against him for failing to appear. On May 23,
     2008, while the twins’ adjudication petition was pending, the State published a notice of the
     adjudication proceedings in the Chicago Sun Times because Donnell Davis had not yet
     appeared. Shortly thereafter, a different man named Donnell Davis was located at a Chicago
     address. After substitute service was obtained, the trial court entered a default judgment
     against him for failing to appear.
¶6        On December 18, 2008, the trial court held an adjudicatory hearing as to all six of
     Ericka’s children. At that time, Andre had admitted to being the biological father of Celeste,
     Jaleel, and Andre S., but had not admitted to being the biological father of the twins. The
     trial court found that the twins were neglected due to an injurious environment. The trial
     court also entered disposition orders that adjudicated the twins wards of the court. The trial
     court found Ericka unable to care for them, and “Donnell Davis, unknowns and AW/MC”
     unable and unwilling to care for them. At a permanency hearing on that same day, the trial
     court entered a goal of returning the twins home in 12 months. In May 2009, DCFS moved
     Jakylah to live with Jacorey in Pavielle’s home.
¶7        On November 9, 2009, Andre requested a paternity test to determine if he was the twins’
     father. On February 25, 2010, the paternity test revealed that Andre was in fact the twins’
     father. On April 8, 2010, the trial court held a permanency hearing and again entered a goal

                                               -3-
       of returning the twins home in 12 months. The court found that Ericka had not made
       substantial progress toward returning the twins home, but that Andre had made substantial
       progress toward reunification and had been consistent with individual therapy services since
       July 2009. However, on July 1, 2010, the trial court held a permanency hearing and entered
       a goal of termination of parental rights. The trial court found that, although Ericka and Andre
       were now living together, neither parent had been consistent with reunification services
       required by DCFS regarding the twins.
¶8         On December 7, 2010, the State filed a supplemental petition for the appointment of a
       guardian with the right to consent to adoption. The petition included a request to terminate
       the parents’ rights. The petition alleged that both parents were unfit for: failing to maintain
       a reasonable degree of interest, concern or responsibility as to the children’s welfare in
       violation of section 1(D)(b) of the Adoption Act and section 2-29 of the Juvenile Court Act
       of 1987 (Juvenile Court Act) (705 ILCS 405/2-29 (West 2008)); and failing to make
       reasonable efforts to correct the conditions that were the basis for the removal of the children
       and/or failing to make reasonable progress toward the return of the children within nine
       months after the adjudication of neglect or abuse, or after an adjudication of dependency,
       and/or within any nine-month period after said finding, in violation of section 1(D)(m) of the
       Adoption Act and section 2-29 of the Juvenile Court Act.
¶9         On October 28, 2011, a hearing for termination of parental rights was held in the circuit
       court of Cook County. Ericka signed consents for the adoption of the twins and the court
       accepted the consents. The hearing proceeded only as to Andre. The trial court admitted into
       evidence various exhibits offered by the State. These exhibits included numerous DCFS
       service plans dating from 2007 to 2011, certified documents from the Children’s Home and
       Aid (hereinafter, CHASI) agency including a mental health assessment, and CHASI court
       reports. Christina Gardner (Supervisor Gardner), former supervisor of the CHASI foster care
       program, testified for the State. Supervisor Gardner was the caseworker originally assigned
       to Andre and Ericka’s family. CHASI assessed Andre and Ericka in June 2007. At that time,
       Donnell Davis was listed as the father of the twins, and Andre was assessed for services
       based on fathering Celeste and Jaleel. Supervisor Gardner stated that the services that were
       recommended for Andre as to Celeste and Jaleel were the same services he would have
       needed to complete for the twins.
¶ 10       Supervisor Gardner testified that when she met with Andre in June 2007, he said that he
       was not going to participate in any services because he had not done anything wrong. In
       February 2008, Andre completed a 15-hour parenting program without the knowledge of
       CHASI.1 Andre was referred to domestic violence counseling in June 2009 as a result of an
       incident between Ericka and himself. He completed the counseling in March 2010. Also in
       June 2009, Andre and Ericka told CHASI that they were living together and intended to
       coparent their children. Andre began individual therapy in July 2009. Supervisor Gardner
       testified that numerous times between 2007 and 2010, Andre was told that if he was living


              1
                CHASI had previously referred Andre and Ericka to this same parenting program, but they
       did not attend at the time they were referred and the referral was closed.

                                                 -4-
       with Ericka, both he and Ericka would have to successfully complete reunification services
       if they wanted to parent together. CHASI’s attempts to refer Andre and Ericka to couples
       counseling never materialized because neither Andre nor Ericka consistently attended
       individual therapy sessions. Although Andre attended some individual therapy sessions, he
       never completed the program. Likewise, couples counseling and family therapy were never
       completed. At various times, Andre was able to have unsupervised visits with Celeste,
       Camille, Jaleel and Andre S. Supervisor Gardner testified that Andre visited with Camille
       even though he was not her biological father, and Camille knew him as her father. However,
       visits were also “vacated and violated on more than one occasion.”
¶ 11        Justin Brown (Caseworker Brown), Andre and Ericka’s CHASI caseworker at the time
       of the termination hearing, also testified for the State. Caseworker Brown was assigned to
       Andre and Ericka’s case in November 2009, shortly after Andre requested a paternity test to
       determine if he was the twins’ father. Caseworker Brown stated that between November
       2009 and the time of the termination hearing, Andre’s attendance at individual therapy was
       never consistent. Caseworker Brown testified that in July 2009, Andre said he was willing
       to participate in the required services. CHASI then recommended couples therapy and family
       therapy. Those services were not completed because Andre made insufficient progress in
       individual therapy. In January 2010, Andre told Caseworker Brown that he was living with
       Ericka and planned to coparent with her. Also in January 2010, Andre left a voicemail
       message for Caseworker Brown saying that he would no longer participate in therapy. In
       February 2010, Andre asked if his individual therapy sessions could change from once a
       week to twice a month. CHASI agreed; however, Andre’s attendance remained inconsistent
       and there was a month in the summer of 2010 in which Andre did not attend therapy at all.
       When Caseworker Brown asked Andre why he was not attending therapy, Andre said that
       he was not getting anything out of it. Caseworker Brown explained to both parents numerous
       times that they both had to make progress in the therapy and other services in order to be
       eligible for reunification with the twins.
¶ 12        In March 2010, after receiving the paternity results, Andre began having weekly
       supervised visits with the twins. Andre attended about half of the scheduled visits. Andre
       claimed he could not attend more visits because he was participating in a job training
       program. Caseworker Brown offered to schedule the visits around Andre’s work schedule,
       but Andre never cooperated. In June 2010, CHASI held a family meeting in which both
       parents of the twins were invited, but Andre did not attend the meeting. In July 2010, the
       permanency goal changed to termination of parental rights and CHASI discontinued paying
       for Andre’s therapy. After the permanency goal changed to termination of parental rights,
       Andre’s visits with the twins changed to once a month. Caseworker Brown testified that over
       time, Andre was inconsistent with the monthly visits. Between July 2010 and the termination
       hearing, Andre was not involved in any services. Caseworker Brown testified that Ericka
       never made enough progress in individual therapy to warrant initiating family counseling.
¶ 13        The trial court held that Andre was an unfit parent pursuant to sections 1(D)(b) and
       1(D)(m) of the Adoption Act. The trial court explicitly stated that its findings were not based
       on Andre’s failure to ask for a paternity test earlier than November 2009. The trial court
       stated that even if a parent is noncustodial, the parent is still not relieved of the obligation

                                                 -5-
       to participate in services related to the well-being of his children. The trial court recognized
       that Andre had participated in some services, having completed domestic violence
       counseling and a 15-hour parenting program. However, the court also noted that Andre never
       successfully completed individual therapy, was inconsistent in visiting the twins, and never
       completed couples therapy or family therapy. The court found that even if Andre was not
       living with Ericka, he still would have had to complete individual therapy in order to achieve
       reunification, yet he failed to complete this important service. The court heard the testimony
       regarding the frequent admonitions by CHASI and DCFS regarding the necessity for
       consistent participation in the required services. The trial court held that the State proved by
       clear and convincing evidence that Andre failed to maintain a reasonable degree of interest,
       concern or responsibility regarding the welfare of the twins. His lack of participation in
       services, his refusal to continue therapy and his failure to recognize the importance of
       services all played a role in the court’s decision. The trial court held that based on the totality
       of the evidence and information available to the court, Andre failed to make reasonable
       efforts to correct the conditions that were the original bases for removal of the twins from
       the home. Further, he failed to make reasonable progress toward reunification with the twins
       during the three nine-month periods when he had an opportunity to do so.
¶ 14       During the best interests portion of the hearing, the trial court found that it was in
       Jacorey’s and Jakylah’s best interests to terminate Andre’s parental rights. In terminating
       Andre’s parental rights, the trial court noted that the twins were in a stable foster home where
       they were integrated into the extended family. The court noted that they maintained a
       relationship with Andre. The trial court appointed Ortega-Piron as guardian of the twins with
       the right to consent to adoption. Following the trial court’s ruling, Andre filed this notice of
       appeal.

¶ 15                                         ANALYSIS
¶ 16       Andre is appealing only the trial court’s finding that he was unfit to have the children
       pursuant to sections 1(D)(b) and 1(D)(m) of the Adoption Act. Thus, the trial court’s findings
       as to Jacorey’s and Jakylah’s best interests are not at issue and will not be addressed. We
       note that in addition to Andre and the State filing briefs in this appeal, the office of the public
       guardian (Public Guardian) also filed a brief on behalf of the twins. Because the State and
       the Public Guardian present many of the same arguments, we will mainly address the
       arguments presented by the State and will incorporate any additional arguments offered by
       the Public Guardian as appropriate.
¶ 17       We first examine the State’s argument that Andre’s brief should be stricken for multiple
       violations of Illinois Supreme Court Rule 341 (eff. July 1, 2008) and Illinois Supreme Court
       Rule 342 (eff. Jan. 1, 2005). If an appellant’s brief violates the supreme court rules, this court
       has the authority to dismiss the appeal. Epstein v. Galuska, 362 Ill. App. 3d 36, 42, 839
       N.E.2d 532, 537 (2005). However, Supreme Court Rule 341 is an admonishment to the
       parties, not a limitation on the jurisdiction of the reviewing court, and the reviewing court
       has discretion in order to reach a just result. Brown v. Brown, 62 Ill. App. 3d 328, 332-33,
       379 N.E.2d 634, 637 (1978).


                                                  -6-
¶ 18       The Public Guardian argues that Andre’s brief is in violation of Rule 341(h)(6) and Rule
       342(a) because the appendix of the brief does not contain any of the requirements set forth
       in those two rules. The Public Guardian also argues that Andre’s brief violates Rule 341
       because it is single spaced with incorrect margins, there is no certificate of compliance, and
       there is a systematic failure to accurately cite to the record. See Ill. S. Ct. R. 341(a), (c),
       (h)(6) (eff. July 1, 2008). We acknowledge that Andre’s brief is in violation of Rule 341 and
       Rule 342 and could be stricken based on noncompliance. However, notwithstanding the
       deficiencies, Andre’s arguments warrant discussion and resolution. Accordingly, while
       admonishing Andre regarding the importance of complying with the rules of the supreme
       court, we will address the merits of the appeal.
¶ 19       Next, Andre argues that the State failed to prove that he was unfit to have the children
       pursuant to section 1(D)(m) of the Adoption Act. The Juvenile Court Act provides a
       bifurcated system in which parental rights can be terminated. In re Konstantinos H., 387 Ill.
       App. 3d 192, 203, 899 N.E.2d 549, 558 (2008); 705 ILCS 405/2-29(2) (West 2008). First,
       the State must show by clear and convincing evidence that the parent is unfit. In re
       Konstantinos H., 387 Ill. App. 3d at 203, 899 N.E.2d at 558. “A finding of unfitness will
       stand if supported by any one of the statutory grounds set forth in section 1(D) of the
       Adoption Act.” Id. at 203-04, 899 N.E.2d at 558. Then, the State must show that the best
       interests of the children are served by severing the parental rights. Id. at 203, 899 N.E.2d at
       558. The trial court’s decision to terminate parental rights involves factual findings and
       credibility assessments that the trial court is in the best position to make. Id. Thus, the trial
       court’s finding of unfitness will not be disturbed unless it is contrary to the manifest weight
       of the evidence and the record clearly shows that the opposite result was proper. Id. “ ‘Each
       case concerning parental unfitness is sui generis, requiring a close analysis of its individual
       facts; consequently, factual comparisons to other cases by reviewing courts are of little
       value.’ ” Id. (quoting In re Daphnie E., 368 Ill. App. 3d 1052, 1064, 859 N.E.2d 123, 135
       (2006)).
¶ 20       The Adoption Act states that a person shall be considered unfit to have a child under any
       of the grounds in section 1(D) including:
                “(m) Failure by a parent (i) to make reasonable efforts to correct the conditions that
           were the basis for the removal of the child from the parent, or (ii) to make reasonable
           progress toward the return of the child to the parent within 9 months after an adjudication
           of neglected or abused minor under Section 2-3 of the Juvenile Court Act of 1987 or
           dependent minor under Section 2-4 of that Act, or (iii) to make reasonable progress
           toward the return of the child to the parent during any 9-month period after the end of the
           initial 9-month period following the adjudication of neglected or abused minor under
           Section 2-3 of the Juvenile Court Act of 1987 or dependent minor under Section 2-4 of
           that Act.” 750 ILCS 50/1(D)(m) (West 2008).
       Subsections (i) and (ii) are examined only under the first nine months after adjudication of
       neglect, and subsection (iii) is examined under any nine-month period following the end of
       the first nine months after the adjudication of neglect. In re Tiffany M., 353 Ill. App. 3d 883,
       890, 819 N.E.2d 813, 820 (2004).


                                                 -7-
¶ 21        Reasonable efforts and reasonable progress are separate and distinct grounds for finding
       a parent unfit under section 1(D)(m) of the Adoption Act. In re Daphnie E., 368 Ill. App. 3d
       at 1066, 859 N.E.2d at 137. Reasonable efforts are judged by a subjective standard based
       upon the amount of effort that is reasonable for a particular person. Id. at 1066-67, 859
       N.E.2d at 137. “[R]easonable progress is judged by an objective standard based upon the
       amount of progress measured from the conditions existing at the time custody was taken
       from the parent.” Id. at 1067, 859 N.E.2d at 137. Reasonable progress requires, at minimum,
       measurable or demonstrable movement toward the goal of reunification. Id. The standard for
       measuring a parent’s progress is to consider the parent’s compliance with the service plans
       and the court’s directives in light of the conditions that led to the child’s removal, and
       subsequent conditions that would prevent the court from returning custody of the child to the
       parent. Id. “Reasonable progress exists when the trial court can conclude that it will be able
       to order the child returned to parental custody in the near future.” Id.
¶ 22        Andre argues that he exceeded the standards that define a fit parent because of his ability
       to take care of the twins’ other four siblings. Andre claims that for years he had unsupervised
       visits with the four other children and took care of them responsibly to the point where
       Camille referred to him as her father despite the fact that he was not her biological father.
       Andre states that the twins also came along for the unsupervised visits with their siblings,
       even before Andre requested a paternity test. Andre also points out that he completed a 15-
       hour parenting program and completed a course on domestic violence. He argues that he
       clearly made progress because he was rated as satisfactory in the service plan in January
       2010. He also claims that he could not make progress during the first nine months after
       adjudication because it was not yet determined that he was the father of the twins. Andre
       argues that DCFS expected him to continue completing services in perpetuity because the
       services he was required to complete for the twins were the same services he was required
       to complete for the twins’ siblings. Andre claims that this shows that the State did not prove
       by clear and convincing evidence that he was an unfit parent under section 1(D)(m) of the
       Adoption Act.
¶ 23        In response, the State argues that Andre did not make reasonable efforts to correct the
       conditions that caused the twins’ removal. The Public Guardian points out that the first nine-
       month period after the twins were adjudicated wards of the court ran from December 2008
       to September 2009. Andre began participation in individual therapy services in July 2009.
       The Public Guardian argues that two months of participating in services in comparison to
       seven months of nonparticipation is not a reasonable effort. The State also argues that Andre
       failed to make reasonable progress during any of the three nine-month periods after
       adjudication. The State points out that although Andre was attending individual therapy
       sessions for a short period of time, he never completed individual therapy, couples therapy,
       or family counseling. Moreover, Andre never progressed far enough to earn unsupervised
       visits with the twins. Andre only attended 50% of the scheduled weekly visits with the twins
       and was likewise inconsistent with scheduled monthly visits. Thus, the State claims that
       Andre did not make reasonable progress at any time before the termination hearing.
¶ 24        In addition, the Public Guardian argues that reasonable efforts and reasonable progress
       are separate grounds, and only one ground of unfitness needs to be proved in order to find

                                                 -8-
       a parent unfit. In re R.L., 352 Ill. App. 3d 985, 998, 817 N.E.2d 954, 966 (2004). The Public
       Guardian points out that this court can affirm the trial court’s ruling based on Andre’s lack
       of reasonable efforts or reasonable progress in the first nine-month period after adjudication,
       or Andre’s lack of reasonable progress in the second or third nine-month period after
       adjudication. The three nine-month periods that followed adjudication as to the twins were:
       December 2008 to September 2009; September 2009 to June 2010; and June 2010 to March
       2011. As previously discussed, the Public Guardian points out that Andre did not make
       reasonable efforts or progress during the first nine-month period and only participated in
       therapy during the final two months of that period. The Public Guardian also argues that
       Andre failed to make reasonable progress during the second and third nine-month periods.
       In January 2010, Andre stated that he no longer wanted to participate in therapy, and in
       February 2010 he reduced his therapy to twice a month instead of weekly. In June 2010,
       Andre stopped participating in therapy altogether. Therefore, Andre engaged in no services
       at all during the third nine-month period. Moreover, Andre continued to live with Ericka
       during the second and third nine-month periods while she also made no progress. Andre was
       told by the caseworkers on numerous occasions that if he chose to live with Ericka, both
       parents would have to make progress in order to achieve reunification with the twins.
       Therefore, the State argues that Andre failed to make reasonable efforts or reasonable
       progress at any time.
¶ 25       We agree with the arguments presented by the State and the Public Guardian. Andre
       participated in individual therapy services from July 2009 through March 2010, completed
       a domestic violence program, and completed a 15-hour parenting program in February 2008.
       Andre’s completion of the parenting program was done outside of a referral from DCFS, and
       took place before the twins were adjudicated wards of the court and thus before any of the
       three nine-month periods began to run. Andre’s participation in individual therapy began
       toward the very end of the first nine-month period, and ended before the second nine-month
       period was over. Andre engaged in no services at all during the third nine-month period.
       Moreover, throughout all three of the nine-month periods, Andre was inconsistent with his
       visits with the twins. We cannot say that the trial court erred in finding that Andre failed to
       show reasonable efforts or reasonable progress in any of the three nine-month periods. The
       standard for measuring reasonable progress is to consider the parent’s compliance with the
       service plans and whether the court can conclude that the children can be returned home in
       the near future. At no point during any of the three nine-month periods was Andre close to
       reunification with the twins. At the very least, under the facts of this case, Andre would have
       had to complete individual therapy and live apart from Ericka in order to achieve
       reunification. He clearly fell short of these requirements.
¶ 26       Andre argues that the trial court unfairly penalized him for lack of effort and progress
       during the first nine-month period because he was unaware that he was the father of the twins
       until February 25, 2010. In response, the Public Guardian cites In re B.W., 309 Ill. App. 3d
       493, 721 N.E.2d 1202 (1999). In that case, a father challenged the trial court’s termination
       of his parental rights, arguing that he was unaware of the child’s birth due to his incarceration
       and therefore was unable to show reasonable progress. In re B.W. at 499, 721 N.E.2d at 1207.
       The appellate court found that an objective standard is used when determining whether

                                                 -9-
       reasonable progress has occurred, and reasonable progress may be found when the trial court
       can conclude that the parent’s progress is sufficiently demonstrable showing that the child
       can be returned to the parent in the near future. Id. The appellate court held that the father
       was responsible for his lack of knowledge of the child’s birth because he removed himself
       from the community due to criminal behavior and failed to make any progress after he
       became aware of the child’s existence. Id. at 500, 721 N.E.2d at 1208. Thus, the appellate
       court held that the trial court’s finding of unfitness was not against the manifest weight of
       the evidence. Id.
¶ 27       We agree with the Public Guardian’s argument and the reasoning of the appellate court
       in In re B.W. Under an objective examination, it is clear that Andre did not make reasonable
       progress toward reunification with the twins during the first nine-month period after
       adjudication. The fact that he was unaware that he was the twins’ father does not excuse his
       lack of progress. He was aware of the milieu in which the twins lived and was an active
       participant. Further, the knowledge or circumstances that propelled him to request a paternity
       test could have been utilized sooner. It was entirely up to him. Moreover, the trial court did
       not err in finding that Andre failed to show reasonable progress during the second or third
       nine-month period after he knew he was the twins’ father. Accordingly, the trial court’s
       finding of unfitness during either the second or third nine-month period is sufficient for this
       court to affirm the trial court’s ruling. Accordingly, we affirm the trial court’s ruling that
       Andre was an unfit parent pursuant to section 1(D)(m) of the Adoption Act.
¶ 28       Andre next argues that the State failed to prove that he was an unfit parent pursuant to
       section 1(D)(b) of the Adoption Act. The Adoption Act says that the court may find a person
       unfit to have a child because of “[f]ailure to maintain a reasonable degree of interest, concern
       or responsibility as to the child’s welfare.” 750 ILCS 50/1(D)(b) (West 2008). This section
       of the Adoption Act is disjunctive and failure to show any one of the three elements (interest,
       concern, or responsibility) may be considered on its own as a basis for unfitness. In re C.E.,
       406 Ill. App. 3d 97, 108, 940 N.E.2d 125, 136 (2010). In examining the three elements, the
       court is to consider a parent’s efforts to visit and maintain contact with the children and
       inquiries into the children’s welfare, as well as other indications of interest. Id. The court
       must also examine the parent’s conduct in the context of the parent’s circumstances. Id.
       “Relevant circumstances include, for example, difficulty in obtaining transportation, the
       parent’s [economic status], statements made by others to discourage visitation, and whether
       the parent’s lack of contact with the children can be attributed to a need to cope with personal
       problems rather than indifference ***.” Id. at 109, 940 N.E.2d at 136.
¶ 29       The only argument that Andre makes to challenge the trial court’s ruling as to section
       1(D)(b) of the Adoption Act is that the State failed to prove that he did not maintain
       reasonable interest, concern or responsibility because DCFS did not offer any services to
       Andre after the permanency goal was changed to termination of parental rights. We note that
       this contention was made without any statutory citation, case law citation, or citation to the
       record. The State argues that there are numerous instances where Andre failed to show
       interest in the twins. The State points out that Andre did not begin individual therapy services
       until July 2009, reduced the frequency of his therapy from weekly to twice per month, and
       then ended therapy entirely before completion. The State argues that the domestic violence

                                                -10-
       counseling was the only recommended service that Andre completed. Moreover, Andre was
       inconsistent in visiting the twins. Caseworker Brown testified that Andre only attended 50%
       of the scheduled weekly visits with the twins. The same was true of his scheduled monthly
       visits. He did not avail himself of DCFS’s willingness to accommodate his work schedule
       to facilitate weekly visits.
¶ 30       Andre argues on appeal that he has shown that he can care for the twins because he
       completed a parenting class, domestic violence counseling, parented one of Ericka’s children
       who was not his biological child, and kept the four other children physically and emotionally
       safe during unsupervised visits. The State points out that the parenting class that Andre
       completed was independent of the services provided by DCFS. Also, the State points out that
       Andre’s references to the twins’ siblings are irrelevant to this case. The Public Guardian
       argues that Andre showed a lack of interest or concern in the twins’ welfare by choosing to
       stay with Ericka after being told repeatedly that his opportunity for reunification was tied to
       both parents’ progress, so long as they lived together. Ericka was not making progress, yet
       Andre continued living with her.
¶ 31       When we consider the totality of the evidence, we cannot say that the trial court’s ruling
       as to section 1(D)(b) was against the manifest weight of the evidence. A reasonable person
       with similar circumstances to Andre who was interested in reunification with his children
       would have diligently and enthusiastically involved himself with visiting his children and
       participating in the services provided for the benefit of the family. The fact that Andre did
       not even complete individual therapy, the minimum requirement in the process toward
       reunification, clearly shows that Andre failed to maintain a reasonable degree of interest,
       concern, or responsibility in the welfare of the twins. The fact that Andre failed to complete
       the services or show a continued interest and participation in the prescribed services cannot
       be overcome. We hold that the trial court’s ruling was not against the manifest weight of the
       evidence and will not be overturned. Therefore, we affirm the trial court’s ruling that Andre
       is an unfit parent pursuant to section 1(D)(b) of the Adoption Act.
¶ 32       For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 33      Affirmed.




                                                -11-